Citation Nr: 0109490	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for right knee 
disability. 

3.  Entitlement to service connection for left knee 
disability. 

4.  Entitlement to service connection for headache 
disability. 

5.  Entitlement to an initial compensable evaluation for pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. 

A March 1999 statement of the case addressed the issues of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as a back problem, and 
degenerative joint disease of the cervical spine, status post 
C5-6 fusion, claimed as a neck problem.  In his substantive 
appeal, received by the RO in March 1999, the veteran 
indicated that he was not seeking appellate review of these 
issues.  The Board will limit its consideration accordingly. 

In November 2000, the veteran provided testimony before the 
undersigned Board Member at the New Orleans, Louisiana RO, 
the transcript of which is contained in the claims file. 


REMAND

The Board notes that during the pendency of the veteran's 
appeal but after the RO's most recent consideration of the 
veteran's claims, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran contends, in essence, that his current bilateral 
knee disorder and headaches are etiologically related to 
service.  He maintains that his preexisting asthma was 
aggravated by weather conditions during service.  The 
appellant contends that he is entitled to an initial 
compensable evaluation for his pes planus because his feet 
itch and burn and he has to wear shoe inserts. 

Although the veteran was provided VA examinations in 1998 and 
1999 with respect to his knees, asthma and headaches, the 
examiners did not provide opinions concerning the etiology of 
the veteran's disabilities. 

In addition, the Board notes that during the November 2000 
hearing before the undersigned, the veteran testified that he 
had received treatment for asthma from 1978-1979 at the New 
Orleans, Louisiana VA Medical Center (VAMC).  He also 
indicated that beginning in 1995, he had sought treatment for 
his feet and headaches at the same facility.  The Board 
observes that although records from the VAMC in New Orleans, 
Louisiana, dating from 1998 and 1999, are of record, records 
from previous years have not been associated with the claims 
folder.  These records are potentially pertinent to the 
veteran's claims for service connection for asthma and 
headaches and an initial compensable evaluation for pes 
planus.

The Board further notes that service connection for pes 
planus was granted by the RO in a September 1998 rating 
decision, which also evaluated the disorder as noncompensably 
disabling.  The issue of entitlement to a compensable 
evaluation for pes planus was addressed in a statement of the 
case dated in March 1999.  Thereafter, evidence pertinent to 
the evaluation of the veteran's pes planus was received.  In 
the November 1999 supplemental statement of the case 
addressing this evidence, the RO erroneously identified the 
pes planus issue on appeal as a service connection issue 
rather than an evaluation issue.  It has not considered 
whether a compensable evaluation is warranted for pes planus 
based on the evidence received since the issuance of the 
statement of the case.  

Finally, the Board notes that at the November 2000 hearing 
before the undersigned the veteran testified that he had 
applied for disability benefits from the Social Security 
Administration (SSA) and expects a decision on this claim 
soon. 

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment or evaluation for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran.  In any 
event, the RO should secure all 
treatment records pertaining to the 
veteran from the VAMC in New 
Orleans, Louisiana, dating from 
1978-1979 and from 1995-to the 
present.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  The RO should request the SSA to 
provide a copy of any decision it 
has rendered on the veteran's claim 
for disability benefits and of any 
records upon which the decision was 
based.  

4.  Then, the RO should arrange for 
VA examinations of the veteran by 
physicians with appropriate 
expertise to determine the etiology 
of any currently present asthma, 
right knee disability, left knee 
disability and headache disability.  
Any indicated studies should be 
conducted.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiners. 

The pulmonary examiner should 
provide an opinion with respect to 
any currently present chronic asthma 
as to whether it is at least as 
likely as not that the disorder 
increased in severity during service 
and if so whether the increase was 
clearly and unmistakably due to 
natural progress. 

The orthopedic examiner should 
provide an opinion with respect to 
each currently present knee 
disability as to whether it is at 
least as likely as not that the 
disability is etiologically related 
to service.

The appropriate examiner should 
determine if the veteran has a 
chronic headache disability and if 
so should provide an opinion as to 
whether it is at least as likely as 
not that the disability is 
etiologically related to service.

The examiners must provide the 
supporting rationale for all 
opinions expressed.  The examination 
reports must be typed.

5.  The veteran should also be 
provided an examination by a 
podiatrist to determine the current 
degree of severity of his pes 
planus.  Specifically, the examiner 
is requested to characterize the 
veteran's pes planus as mild, 
moderate, severe or pronounced.  He 
or she is also requested to note 
with respect to each foot whether 
the weight-bearing line is over or 
medial to the great toe, and whether 
the veteran has bowing of the tendo 
achillis, pain on manipulation and 
use of the foot, marked deformity 
(pronation, abduction, etc.), pain 
on manipulation and use accentuated, 
indication of swelling on use, 
and/or characteristic callosities.  

The examiner should also indicate 
whether there is weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability.  The 
examiner should also be asked to 
express an opinion as to the degree 
to which pain could significantly 
limit functional ability during 
flare-ups or when the feet are used 
repeatedly over a period of time.  
The examiner should also be 
requested to provide an opinion 
concerning the impact of the 
disability on the veteran's ability 
to work.  The veteran's claims 
folder and a copy of this REMAND 
must be made available to and 
reviewed by the examiner.  The 
rationale for all opinions expressed 
must be provided.  The examination 
report must be typed. 

6.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of VCAA.  

7.  Then, the RO should readjudicate 
the issues on appeal, to include 
consideration of Fenderson v. West, 
12 Vet. App. 119 (1999) concerning 
the claim for an initial compensable 
evaluation for pes planus.  

8.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



